Title: From John Adams to Thomas Foreman, 3 December 1798
From: Adams, John
To: Foreman, Thomas,Harris, Edward



To the Inhabitants of the County of Mason in the Commonwealth of KentuckyGentlemenPhyladelphia—Decr 3. 1798

I have received an obliging Address Subscribed with the Names of a long List of your respectable Inhabitants, declaring without hesitation their determination to rally round the Standard of their Country, and Support its constituted Authorities and pledging their Lives their Fortunes and their Sacred honor to support its constituted Authorities. And Address So decided and patriotic, from so rem a state so remote from the seat of Government, and the first of the kind from Kentucky, gave me great Pleasure. It is a Proof, of a Truth that I have all along believed without a Doubt, that wherever there were Americans there such sentiments would sooner or later appear
John Adams